Citation Nr: 0844287	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 9, 
2005, for a 40 percent rating for residuals of neck injury 
with cervical muscle spasm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
February 18, 1972 to February 14, 1974 and from February 15, 
1974 to February 20, 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

In his March 2006 substantive appeal (VA Form 9), the veteran 
requested a video-conference hearing at the RO with the 
Board.  See also his March 2006 hearing election form.  He 
then failed to appear for his videoconference hearing, 
scheduled by the RO for November 13, 2008.  However, in a 
December 1, 2008 statement, he provided clarification that he 
did not receive timely notification of the hearing, leaving 
him unable to make transportation arrangements for a long 
distance journey to the RO.  38 C.F.R. § 20.704(b) (2008).  
This "short notice" was allegedly compounded by his 
inability to leave bed due to severe pain from his service-
connected disability.  He added that he was in the process of 
moving to a new residence, which prevented his access to 
medical records necessary to substantiate his appeal.  As 
such, he has requested that he be rescheduled for a 
videoconference hearing.  

Based on the foregoing, the Board concludes that good cause 
has been shown and will grant the veteran's request to 
reschedule his hearing.  38 C.F.R. §§ 20.700(a) and (e), 
38 C.F.R. § 20.704(b) and (d), 20.705 (2008).  As this 
hearing must be conducted with him at the local RO, the claim 
must be remanded to the RO so that the videoconference 
hearing before the Board may be scheduled.


Accordingly, this case is REMANDED for the following 
development and consideration:  

Schedule the veteran for a videoconference hearing 
before a Veterans Law Judge (VLJ) of the Board at the 
earliest available opportunity.  Notify the veteran and 
his representative of the date, time and place of the 
hearing.  After the hearing is conducted, or if the 
appellant withdraws his hearing request or fails to 
report for the hearing, then in accordance with 
appellate procedures the claims file should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


